Citation Nr: 0825983	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-13 674	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected depressive disorder, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1967 to March 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO) which granted the veteran's claim of 
entitlement to service connection for depressive disorder; a 
10 percent disability rating was assigned effective July 26, 
2004.  The veteran filed a notice of disagreement (NOD) with 
regards to the disability rating, requesting review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
March 2005 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal in April 2005.

This case was remanded by the Board in December 2007 for 
additional evidentiary development.  This was accomplished, 
and in February 2008 the VA Appeals Management Resource 
Center (AMC) issued a rating decision which increased the 
rating assigned for veteran's service-connected depressive 
disorder to 30 percent disabling.  The veteran's claims 
folder was subsequently returned to the Board for further 
appellate proceedings.

As will be discussed below, the veteran has withdrawn his 
appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

Discussion

In a letter to VA dated July 25, 2008, the veteran's 
representative specifically stated that the veteran wished to 
withdraw this appeal.  The representative specifically 
requested the Board to dismiss the appeal.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.


		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


